DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US 9,381,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
	The term “base assembly” is recited in claims 18 and 19. According to the original specification the base assembly is element 130 and is illustrated in Figs. 1 and 2. According to the specification the base assembly can be combined with the housing 102 (page 4 line 20) or a gimbal mechanism 136 can be part of the base assembly (page 5 line 11).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goren on February 7, 2022.
The application has been amended as follows: 

circular horizontal main portion with a lower surface to provide a substrate-mounting surface,                        an annular outer portion having a vertical perimeter portion extending upwardly from an outer edge of the circular horizontal main portion, the annular outer portion  having a lower edge connected to the circular horizontal main portion, and an upper edge, and                        a plurality of annular flaps connected to the base assembly to divide a volume between the main portion and the base assembly into a plurality of chambers, the plurality of annular flaps including a first annular flap joined to an inner surface of the circular horizontal main portion; and            a reinforcement ring including a substantially vertical cylindrical portion abutting an inner surface of the vertical perimeter portion of the annular outer portion, a flange projecting outwardly from the bottom of the cylindrical portion, and a lip projecting outwardly from a top of the cylindrical portion, wherein the flange projects outwardly farther than the lip, and flange and the lip fit into corresponding recesses in the inner surface of the annular outer portion of the flexible membrane.
 

Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a reinforcement ring for placement in a carrier head an inner surface of a vertical perimeter portion of a flexible membrane, the flexible membrane having a circular horizontal portion and the vertical perimeter portion extending from an edge of the circular horizontal portion,  the reinforcement ring comprising a 
Likewise, the prior art of record fails to teach or fairly suggest a carrier head for a chemical mechanical polishing system with a base assembly, a retaining ring, a flexible membrane, and a reinforcement ring that includes a vertical cylindrical portion, a flange projecting, and a lip as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716